                                                                                           USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC #:
UNITED STATES DISTRICT COURT                                                               DATE FILED: 12/17/2019
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------      x

CHRISTOPHER HIRAM CANO,
                                                                                 UNSEALING ORDER
                                                                    Plaintiff,
                                                                                 19 Civ. 1640 (LGS)
                                  -against-

CITY OF NEW YORK, et al.,

                                                                Defendants.


-----------------------------------------------------------------------      x



Honorable Lorna G. Schofield, United States District Judge

         Upon the application of the parties for the unsealing of records pertaining to the criminal
court order(s) in Bronx Supreme Court Indictment No. 02396/2016 concerning Article 730 of the
New York Criminal Procedure Law, which may be protected from disclosure by both New York
Criminal Procedure Law §§ 160.50 and 160.55, and/or the Health Insurance Portability and
Accountability Act, 42 U.S.C. § 1320(d), et seq.;
         WHEREAS the information sought is material and relevant to the above-captioned civil
action currently pending in the Southern District of New York, brought by Plaintiff Christopher
Hiram Cano, and being defended by the Office of the Corporation Counsel of the City of New
York;
         WHEREAS the Court has the inherent authority to unseal these records in connection
with this action, see Schomburg v. Bologna, 298 F.R.D. 138, 141 (S.D.N.Y. 2014) (“Federal
courts can and commonly do order production of documents sealed under Section 160.50”); see
also 45 CFR 164.512(e)(1)(i) (A “covered entity may disclose protected health information in the
course of any judicial or administrative proceeding: In response to an order of a court or
administrative tribunal, provided that the covered entity discloses only the protected health
information expressly authorized by such order.”).
         IT IS HEREBY ORDERED that the records in the possession, custody, or control of the
following entities, pertaining to criminal court order(s) in Bronx Supreme Court Indictment No.
02396/2016 concerning Article 730 of the New York Criminal Procedure Law, are unsealed
  pursuant to New York Criminal Procedure Law §§ 160.50 and 160.55, and pursuant to 45 CFR
  164.512(e)(1)(i), and may be made available for use in this civil action: (1) Mid-Hudson
  Forensic Psychiatric Center, 2834 Route 17M, New Hampton, New York 10958-015; and (2)
  Supreme Court of the State of New York, Criminal Term, County of Bronx, 265 E. 161st Street,
  Bronx, NY 10451.
           IT IS FURTHER ORDERED that the aforementioned records shall be disclosed to
  James E. Johnson, Corporation Counsel of the City of New York, or his authorized
  representative; and
           IT IS FURTHER ORDERED that the aforementioned records shall be deemed
  confidential and used only for the purposes of prosecuting and defending Plaintiff’s claims in
  this civil suit.




  Dated:             New York, New York
                        December 17 2019
                     ________________,
                                                ______________________________
                                                HON. LORNA G. SCHOFIELD
                                                UNITED STATES DISTRICT JUDGE


The Clerk of Court is respectfully directed to mail a
copy of this order to Pro Se Plaintiff. SO ORDERED.
Dated: December 17, 2019
New York, New York
